Exhibit 10.1

Forms of Management Time-Based Restricted Stock Unit Agreements

U.S. Resident Form

 

  Name:   Number of Stock Units:   Date of Grant:

SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II

MANAGEMENT TIME-BASED RESTRICTED STOCK UNIT AGREEMENT

THIS AWARD AND ANY SECURITIES ISSUED UPON THE PAYMENT OF THIS RESTRICTED STOCK
UNIT AWARD ARE SUBJECT TO RESTRICTIONS ON VOTING AND TRANSFER AND REQUIREMENTS
OF SALE AND OTHER PROVISIONS AS SET FORTH IN THE STOCKHOLDERS AGREEMENT AMONG
SUNGARD CAPITAL CORP., SUNGARD CAPITAL CORP. II, SUNGARD HOLDING CORP., SOLAR
CAPITAL CORP. AND CERTAIN STOCKHOLDERS OF SUNGARD CAPITAL CORP. AND SUNGARD
CAPITAL CORP. II, DATED AS OF AUGUST 10, 2005 (AS IN EFFECT FROM TIME TO TIME,
THE “STOCKHOLDERS AGREEMENT”).

SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II STRONGLY ENCOURAGE YOU TO
SEEK THE ADVICE OF YOUR OWN LEGAL AND FINANCIAL ADVISORS WITH RESPECT TO YOUR
AWARD AND ITS TAX CONSEQUENCES.

This agreement (the “Agreement”) evidences Restricted Stock Units granted by
SunGard Capital Corp., a Delaware corporation (the “Company”), and SunGard
Capital Corp. II, a Delaware corporation (“Lowerco” and together with the
Company, the “Companies”), to the undersigned (the “Grantee”), pursuant to, and
subject to the terms of, the SunGard 2005 Management Incentive Plan (as amended
from time to time, the “Plan”) which is incorporated herein by reference and of
which the Grantee hereby acknowledges receipt.

1. Grant of Restricted Stock Units. The Company and Lowerco (as applicable)
grant to the Grantee, as of the above Date of Grant, Restricted Stock Units for
the number of Stock Units stated above (the “Stock Units”), on the terms
provided herein and in the Plan. The Stock Units represent a conditional right
to receive Units (as defined below) consisting of Class A Common shares, Class L
Common shares and Lowerco Preferred shares (the “Shares”). The Stock Units
evidenced by this Agreement are granted to the Grantee in an Employment capacity
as an Employee.

2. Stock Unit Account. The Company shall establish and maintain a Stock Unit
account (the “Account”) as a bookkeeping account on its records for the Grantee
and shall record in the Account the number of Stock Units awarded to the
Grantee. No Shares shall be issued to the Grantee at the time the Award is made,
and the Grantee shall not be, nor have any of the rights or privileges of, a
stockholder of the Companies with respect to any Stock Units recorded



--------------------------------------------------------------------------------

in the Account or amounts credited to the Account pursuant to Section 8. The
Grantee shall not have any interest in any fund or specific assets of the
Companies by reason of this Award or the Account established for the Grantee.

3. Meaning of Certain Terms. Except as otherwise defined herein, all capitalized
terms used in this Agreement shall have the same meaning as in the Plan. The
terms “Change of Control,” “Disability” and “Fair Market Value” shall have the
same meaning as set forth in the Stockholders Agreement and without regard to
any subsequent amendment thereof. The following terms shall have the following
meanings:

 

  (a) “Adjustment Event” means (i) a cash distribution with respect to Shares
paid to all or substantially all holders of Shares, other than cash dividends in
respect of Shares declared by the Board as part of a regular dividend payment
practice or stated cash dividend policy of the Company following an IPO, or
(ii) a substantially pro rata redemption or substantially pro rata repurchase
(in each case, as applicable, by the Company, Lowerco or any of their
subsidiaries) of all or part of any class of Shares;

 

  (b) “Business” means any one of the following business segments: Financial
Systems, Availability Services, Higher Education Systems and Public Sector
Systems;

 

  (c) “Date of Termination” means the date that the termination of the Grantee’s
Employment with Employer is effective on account of the Grantee’s death, the
Grantee’s Disability, termination by Employer for Cause or without Cause, or by
the Grantee, as the case may be;

 

  (d) “Employer” means the Company or, as the case may be, its Affiliate with
whom the Grantee has entered into an Employment relationship;

 

  (e) “Investors” means investment funds advised by Silver Lake Partners, Bain
Capital, The Blackstone Group, Goldman, Sachs & Co., Kohlberg Kravis Roberts,
Providence Equity Partners and Texas Pacific Group that own capital stock of the
Company;

 

  (f) “Restrictive Covenant” means any of the restrictive covenants set forth in
Exhibit A, which is incorporated herein by reference;

 

  (g) “Retained Business” means a Business that is not being sold in a Sale of a
Business;

 

  (h) “Sale of a Business” means the sale, exchange or other disposition or
transfer of all or substantially all of the business or assets of one of the
Businesses to a purchaser that is unrelated to the Company or any of the
Investors, provided that a Sale of a Business shall not also constitute a Change
of Control;

 

  (i) “Sold Business” means a Business that is being sold in a Sale of a
Business;

 

-2-



--------------------------------------------------------------------------------

  (j) “Unit” means an undivided interest in 1.3 Class A shares, 0.1444 Class L
shares and 0.05 Lowerco Preferred shares, determined at the Date of Grant, as it
may be adjusted as provided herein; and

 

  (k) “Year of Termination” means the fiscal year for the applicable performance
period during which the Grantee’s Date of Termination occurs.

As used herein with respect to the Stock Units, the term “vest” means that the
restrictions on the right to receive payment pursuant to the Stock Units lapse
in whole or in specified part.

4. Vesting of Stock Units. The Stock Units shall be subject to forfeiture until
the Stock Units vest. The Stock Units shall vest, in accordance with Schedule A,
based on the Grantee’s continued Employment; provided, however, that:

 

  (a) upon a Sale of a Business where the Grantee is employed by the Sold
Business and is not offered employment with a Retained Business on substantially
similar terms and conditions, or upon the Grantee’s Employment being terminated
involuntarily within six months following a Change of Control other than for
Cause, the Stock Units shall become fully vested;

 

  (b) if the Grantee’s Employment terminates without or prior to a Change of
Control as a result of (i) termination of the Grantee by Employer without Cause,
(ii) resignation by the Grantee or (iii) the Grantee’s Disability or death, then
the Stock Units shall immediately stop vesting, and any unvested Stock Units
shall be forfeited as of the date of termination; and

 

  (c) if the Grantee’s Employment terminates as a result of termination by
Employer for Cause, then the Stock Units will be immediately forfeited by the
Grantee and terminate as of the date of termination.

5. Payment of Stock Units. The Grantee’s vested Stock Units shall be paid in
Shares upon the first to occur of (i) a Change of Control that meets the
requirements of a “change in control event” under Section 409A of the Code,
(ii) the Grantee’s separation from service without Cause, or (iii) the date that
is five years after the Date of Grant. If a Change of Control occurs before the
Stock Units are fully vested, any Stock Units that subsequently vest shall be
paid upon the first to occur of (i) the Grantee’s separation from service
without Cause or (ii) the date that is five years after the Date of Grant.
Notwithstanding the foregoing, a distribution of Shares under this Agreement
upon separation from service shall only be made upon the Grantee’s “separation
from service” within the meaning of Section 409A of the Code. When the vested
Stock Units become payable, the Companies will issue to the Grantee Shares
representing the Units underlying the vested Stock Units, subject to
satisfaction of the Grantee’s tax withholding obligations as described below,
within five business days after the payment event.

6. Certain Calls and Puts. The Stock Units granted hereunder and the related
Shares are subject to the call and put rights contained in Section 6 of the
Stockholders Agreement, except that such put rights shall be granted only if and
to the extent permitted by the Code (including Section 409A thereof); provided,
however, that the call rights contained in Section 6 of the Stockholders
Agreement shall not apply in the event of a termination resulting from
Disability or death.

 

-3-



--------------------------------------------------------------------------------

7. Share Restrictions, etc. Except as expressly provided herein, the Grantee’s
rights hereunder and with respect to Shares received upon payment in accordance
with Section 5 herein are subject to the restrictions and other provisions
contained in the Stockholders Agreement.

8. Distributions, Redemptions, etc.

 

  (a) Upon the occurrence of an Adjustment Event, there shall be credited to the
Account an amount equal to the product of (i) the per-Share amount paid with
respect to Shares underlying the Stock Unit in connection with the Adjustment
Event, multiplied by (ii) the number of Shares of the class of stock affected by
the Adjustment Event that are included in each Unit immediately prior to the
Adjustment Event, multiplied by (iii) the number of Units underlying the
Grantee’s Stock Units pursuant to this Award.

 

  (b) If any other cash dividend or distribution is paid with respect to Shares
underlying the Stock Units, there shall be credited to the Account an amount
equal to the product of (i) the per-Share amount paid with respect to Shares
underlying the Stock Units, multiplied by (ii) the number of Shares of the
applicable class of stock that are included in each Unit, multiplied by
(iii) the number of Units underlying the Grantee’s Stock Units pursuant to this
Award.

 

  (c) The amount credited to the Account pursuant to this Section 8 with respect
to vested Stock Units is referred to as the “Bonus Value.” The amount credited
to the Account pursuant to this Section 8 with respect to unvested Stock Units
is referred to as the “Deferred Bonus Value.”

 

  (d) On the fifth business day after the end of each calendar quarter, the
Company shall pay to the Grantee in cash an amount equal to the Bonus Value
accrued by the Grantee for such quarter, subject to applicable tax withholding.
The Company shall pay to the Grantee the Deferred Bonus Value accrued in
connection with any unvested Stock Units on the fifth business day after the
date on which such unvested Stock Units vest, subject to applicable tax
withholding.

 

  (e) In the case of a redemption or repurchase of Shares, the number of Shares
of the class of stock redeemed or repurchased that are subject to outstanding
Stock Units will be automatically reduced by an amount proportionate to the
percentage reduction in outstanding Shares of the affected class resulting from
the redemption or repurchase. The Grantee shall be entitled to receive any
information reasonably requested regarding the composition of a Unit, as
adjusted in accordance with this Section 8.

9. Forfeiture. Upon delivery of Shares pursuant to the Stock Units, the Grantee
shall certify on a form acceptable to the Committee that the Grantee is in
compliance with the Restrictive Covenants and all other agreements between the
Grantee and the Company or any of its Affiliates. If the Company determines that
the Grantee is not in compliance with one or more of the Restrictive Covenants
or with the provisions of any agreement between Grantee and the Company or any
of its Affiliates, and such non-compliance has not been authorized in advance in
a specific written waiver from the Company or the applicable party, the
Committee may cancel

 

-4-



--------------------------------------------------------------------------------

any unpaid Stock Units. The Company shall also have the following (and only the
following) additional remedies:

 

  (a) During the six months after any delivery of Shares pursuant to the Stock
Units, such delivery may be rescinded at the Company’s option if the Grantee
fails to comply in any material respect with the terms of the Restrictive
Covenants or of any other agreement with the Company or any of its affiliates or
if the Grantee breaches any duty to the Company or any of its Affiliates. The
Company shall notify the Grantee in writing of any such rescission within one
year after such delivery. Within ten days after receiving such a notice from the
Company, the Grantee shall remit or deliver to the Company (i) the amount of any
gain realized upon the sale of any Shares, (ii) any consideration received upon
the exchange of any Shares (or to the extent that such consideration was not
received in the form of cash, the cash equivalent thereof valued at the time of
the exchange), and (iii) the number of Shares received in connection with the
rescinded delivery.

 

  (b) The Company shall have the right to offset, against any Shares and any
cash amounts due to the Grantee under or by reason of the Grantee’s holding the
Stock Units, any amounts to which the Company is entitled as a result of the
Grantee’s violation of the terms of the Restrictive Covenants or of any other
agreement with the Company or any of its affiliates or the Grantee’s breach of
any duty to the Company or any of its Affiliates; provided, however, that no
offset shall accelerate or defer the distribution date of amounts payable under
this Agreement in violation of Section 409A of the Code, and any offset in
violation of Section 409A shall be null and void. Accordingly, the Grantee
acknowledges that (i) the Company may withhold delivery of Shares, (ii) the
Company may place the proceeds of any sale or other disposition of Shares in an
escrow account of the Company’s choosing pending resolution of any dispute with
the Company, and (iii) the Company has no liability for any attendant market
risk caused by any such withholding, or escrow, subject, however, to compliance
with the requirements of Section 409A of the Code.

The Grantee acknowledges and agrees that the calculation of damages from a
breach of any of the Restrictive Covenants or of any other agreement with the
Company or any of its Affiliates or of any duty to the Company or any of its
Affiliates would be difficult to calculate accurately and that the right to
offset or other remedy provided for herein is reasonable and not a penalty. The
Grantee further agrees not to challenge the reasonableness of such provisions
even where the Company rescinds, delays, withholds or escrows Shares or proceeds
or uses those Shares or proceeds as a setoff.

10. Legends, etc. Shares issued upon the lapse of any restrictions on the Stock
Units shall bear such legends as may be required or provided for under the terms
of the Stockholders Agreement.

11. Transfer of Stock Units. The Stock Units may only be transferred by the laws
of descent and distribution, or to a legal representative in the event of the
Grantee’s incapacity.

12. Withholding. The payment of the Shares and other amounts in accordance with
this Agreement will give rise to “wages” subject to withholding. The Grantee
expressly

 

-5-



--------------------------------------------------------------------------------

acknowledges and agrees that the Grantee’s rights hereunder, including the right
to be issued Shares in accordance with Section 5 herein and cash paid in
accordance with Section 8 hereof, are subject to the Grantee promptly paying to
the Companies in cash (or by such other means as may be acceptable to the
Administrator in its discretion) all taxes required to be withheld. The Grantee
also authorizes the Companies and their subsidiaries to withhold such amount
from any amounts otherwise owed to the Grantee. The Grantee may elect to satisfy
any tax withholding obligation with respect to the payment of Shares by having
Shares withheld up to an amount that does not exceed the minimum applicable
withholding tax rate for federal (including FICA), state, and local tax
liabilities.

13. Grant Subject to Plan Provisions. This Award is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The Award and payment of the
Stock Units are subject to interpretations, regulations and determinations
concerning the Plan established from time to time by the Administrator in
accordance with the provisions of the Plan, including, but not limited to,
provisions pertaining to (i) the registration, qualification or listing of the
shares issued under the Plan, (ii) changes in capitalization and (iii) other
requirements of applicable law. The Administrator shall have the authority to
interpret and construe the Stock Units pursuant to the terms of the Plan, and
its decisions shall be conclusive as to any questions arising hereunder.

14. Effect on Employment. Neither the grant of the Stock Units, nor the issuance
of Shares or other payments in accordance with this Agreement, shall give the
Grantee any right to be retained in the employ of the Company, Lowerco or any of
their Affiliates, affect the right of the Company, Lowerco or any of their
Affiliates to discharge or discipline the Grantee at any time, or affect any
right of the Grantee to terminate his or her Employment at any time.

15. Delay in Payments for Specified Employees. Notwithstanding anything in this
Agreement to the contrary, if the Grantee is a “specified employee” of a
publicly traded corporation under Section 409A of the Code at the time of
separation from service and if payment of any amount under this Agreement is
required to be delayed for a period of six months after the separation from
service pursuant to Section 409A of the Code, payment of such amount shall be
delayed as required by Section 409A of the Code, and the accumulated postponed
amount shall be paid in a lump sum payment within 10 days after the end of the
six-month period. If the Grantee dies during the postponement period prior to
the payment of postponed amount, the accumulated postponed amount shall be paid
to the personal representative of the Grantee’s estate within 60 days after the
date of the Grantee’s death.

16. Section 409A. It is intended that the Stock Units awarded hereunder shall
comply with the requirements of Section 409A of the Code (and any regulations
and guidelines issued thereunder), and this Agreement shall be interpreted on a
basis consistent with such intent. Each payment under this Agreement is
considered a separate payment for purposes of Section 409A of the Code. This
Agreement may be amended without the consent of the Grantee in any respect
deemed by the Committee to be necessary in order to preserve compliance with
Section 409A of the Code.

17. Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to

 

-6-



--------------------------------------------------------------------------------

any choice or conflict of laws provision or rule that would cause the
application of the domestic substantive laws of any other jurisdiction.

By acceptance of the Stock Units, the undersigned agrees hereby to become a
party to, and be bound by the terms of, the Stockholders Agreement as a
“Manager” as defined therein.

Executed as of the Date of Grant.

 

SunGard Capital Corp. and

SunGard Capital Corp. II

   

SUNGARD CAPITAL CORP.

SUNGARD CAPITAL CORP. II

      By:    

Grantee

I ACKNOWLEDGE THAT I HAVE RECEIVED A COPY OF THIS AGREEMENT AND CERTAIN RELATED
INFORMATION, AND THAT I HAVE READ AND UNDERSTOOD THESE DOCUMENTS. I ACCEPT AND
AGREE TO ALL OF THE PROVISIONS OF THIS AGREEMENT.

 

   «Name»

 

-7-



--------------------------------------------------------------------------------

Schedule A

Vesting Schedule

10% of the Stock Units shall vest on the first anniversary of the Date of Grant
(“Initial Vesting Date”); and

The remaining 90% of the Stock Units shall vest in equal monthly installments
over the 48 months following the Initial Vesting Date starting with the first
monthly anniversary of the Initial Vesting Date.



--------------------------------------------------------------------------------

Exhibit A

Restrictive Covenants

1. The Grantee will not render services for any organization or engage directly
or indirectly in any business which, in the judgment and sole determination of
the Chief Executive Officer of the Company or another senior officer designated
by the Committee, is or becomes competitive with the Company, or which
organization or business, or the rendering of services to such organization or
business, is or becomes otherwise prejudicial to or in conflict with the
interests of the Company. If the Grantee’s employment or other service with the
Company has terminated, the judgment of the Chief Executive Officer or other
designated officer will be based on the Grantee’s position and responsibilities
while employed by the Company, the Grantee’s post-employment responsibilities
and position with the other organization or business, the extent of past,
current and potential competition or conflict between the Company and the other
organization or business, the effect on the Company’s customers, suppliers,
employees and competitors of the Grantee’s assuming the post-employment position
and such other considerations as are deemed relevant given the applicable facts
and circumstances.

2. The Grantee will not disclose to anyone outside the Company, or use other
than in the Company’s business, any confidential or proprietary information or
material relating to the business of the Company, acquired by the Grantee either
during or after employment with the Company. The Grantee understands that the
Company’s proprietary and confidential information includes, by way of example:
(a) the identity of customers and prospects, their specific requirements, and
the names, addresses and telephone numbers of individual contacts; (b) prices,
renewal dates and other detailed terms of customer and supplier contracts and
proposals; (c) pricing policies, information about costs, profits and sales,
methods of delivering software and services, marketing and sales strategies, and
software and service development strategies; (d) source code, object code,
specifications, user manuals, technical manuals and other documentation for
software products; (e) screen designs, report designs and other designs,
concepts and visual expressions for software products; (f) employment and
payroll records; (g) forecasts, budgets, acquisition models and other non-public
financial information; and (h) expansion plans, business or development plans,
management policies, information about possible acquisitions or divestitures,
potential new products, markets or market extensions, and other business and
acquisition strategies and policies.

3. The Grantee will promptly communicate to the Company, in writing, all
marketing strategies, product ideas, software designs and concepts, software
enhancement and improvement ideas, and other ideas and inventions (collectively,
“works and ideas”) pertaining to the Company’s business, whether or not
patentable or copyrightable, that are made, written, developed, or conceived by
the Grantee, alone or with others, at any time (during or after business hours)
while the Grantee is employed by the Company or during the three months after
the Grantee’s employment terminates. The Grantee understands that all of those
works and ideas will be the Company’s exclusive property, and by accepting the
Stock Units the Grantee assigns and agrees to assign all the Grantee’s right,
title and interest in those works and ideas to the Company. The Grantee will
sign all documents which the Company deems necessary to confirm its ownership of
those works and ideas, and the Grantee will cooperate fully with the Company to
allow the Company to take full advantage of those works and ideas, including the
securing of patent and/or copyright protection and/or other similar rights in
the United States and in foreign countries.

4. The Grantee will not solicit or contact at any time, directly or through
others, for the purpose or with the effect of competing or interfering with or
harming any part of the Company’s business: (a) any customer or acquisition
target under contract with the Company at any time during the last two years of
the Grantee’s employment with the Company; (b) any prospective customer or
acquisition target that received or requested a proposal, offer or letter of
intent from the Company at any time during the last two years of the Grantee’s
employment with the Company; (c) any affiliate of any such customer or prospect;
(d) any of the individual contacts established by the Company or the Grantee or
others at the Company during the period of the Grantee’s employment with the
Company; or (e) any individual who is an employee or independent contractor of
the Company at the time of the solicitation or contact or who has been an
employee or independent contractor within three months before such solicitation
or contact.



--------------------------------------------------------------------------------

UK Resident Form

 

  Name:   Number of Stock Units:   Date of Grant:

SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II

MANAGEMENT TIME-BASED RESTRICTED STOCK UNIT AGREEMENT

THIS AWARD AND ANY SECURITIES ISSUED UPON THE PAYMENT OF THIS RESTRICTED STOCK
UNIT AWARD ARE SUBJECT TO RESTRICTIONS ON VOTING AND TRANSFER AND REQUIREMENTS
OF SALE AND OTHER PROVISIONS AS SET FORTH IN THE STOCKHOLDERS AGREEMENT AMONG
SUNGARD CAPITAL CORP., SUNGARD CAPITAL CORP. II, SUNGARD HOLDING CORP., SOLAR
CAPITAL CORP. AND CERTAIN STOCKHOLDERS OF SUNGARD CAPITAL CORP. AND SUNGARD
CAPITAL CORP. II, DATED AS OF AUGUST 10, 2005 (AS IN EFFECT FROM TIME TO TIME,
THE “STOCKHOLDERS AGREEMENT”).

SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II STRONGLY ENCOURAGE YOU TO
SEEK THE ADVICE OF YOUR OWN LEGAL AND FINANCIAL ADVISORS WITH RESPECT TO YOUR
AWARD AND ITS TAX CONSEQUENCES.

This agreement (the “Agreement”) evidences Restricted Stock Units granted by
SunGard Capital Corp., a Delaware corporation (the “Company”), and SunGard
Capital Corp. II, a Delaware corporation (“Lowerco” and together with the
Company, the “Companies”), to the undersigned (the “Grantee”), pursuant to, and
subject to the terms of, the SunGard 2005 Management Incentive Plan (as amended
from time to time, the “Plan”) which is incorporated herein by reference and of
which the Grantee hereby acknowledges receipt.

1. Grant of Restricted Stock Units. The Company and Lowerco (as applicable)
grant to the Grantee, as of the above Date of Grant, Restricted Stock Units for
the number of Stock Units stated above (the “Stock Units”), on the terms
provided herein and in the Plan. The Stock Units represent a conditional right
to receive Units (as defined below) consisting of Class A Common shares, Class L
Common shares and Lowerco Preferred shares (the “Shares”). The Stock Units
evidenced by this Agreement are granted to the Grantee in an Employment capacity
as an Employee.

2. Stock Unit Account. The Company shall establish and maintain a Stock Unit
account (the “Account”) as a bookkeeping account on its records for the Grantee
and shall record in the Account the number of Stock Units awarded to the
Grantee. No Shares shall be issued to the Grantee at the time the Award is made,
and the Grantee shall not be, nor have any of the rights or privileges of, a
shareholder of the Companies with respect to any Stock Units recorded in the
Account or amounts credited to the Account pursuant to Section 8. The Grantee
shall not



--------------------------------------------------------------------------------

have any interest in any fund or specific assets of the Companies by reason of
this Award or the Account established for the Grantee.

3. Meaning of Certain Terms. Except as otherwise defined herein, all capitalized
terms used in this Agreement shall have the same meaning as in the Plan. The
terms “Change of Control,” “Disability” and “Fair Market Value” shall have the
same meaning as set forth in the Stockholders Agreement and without regard to
any subsequent amendment thereof. The following terms shall have the following
meanings:

 

  (a) “Adjustment Event” means (i) a cash distribution with respect to Shares
paid to all or substantially all holders of Shares, other than cash dividends in
respect of Shares declared by the Board as part of a regular dividend payment
practice or stated cash dividend policy of the Company following an IPO, or
(ii) a substantially pro rata redemption or substantially pro rata repurchase
(in each case, as applicable, by the Company, Lowerco or any of their
subsidiaries) of all or part of any class of Shares;

 

  (b) “Business” means any one of the following business segments: Financial
Systems, Availability Services, Higher Education Systems and Public Sector
Systems;

 

  (c) “Date of Termination” means the date that the termination of the Grantee’s
Employment with Employer is effective on account of the Grantee’s death, the
Grantee’s Disability, termination by Employer for Cause or without Cause, or by
the Grantee, as the case may be;

 

  (d) “Employer” means the Company or, as the case may be, its Affiliate with
whom the Grantee has entered into an Employment relationship;

 

  (e) “Investors” means investment funds advised by Silver Lake Partners, Bain
Capital, The Blackstone Group, Goldman, Sachs & Co., Kohlberg Kravis Roberts,
Providence Equity Partners and Texas Pacific Group that own capital stock of the
Company;

 

  (f) “Restrictive Covenant” means any of the restrictive covenants set forth in
Exhibit A, which is incorporated herein by reference;

 

  (g) “Retained Business” means a Business that is not being sold in a Sale of a
Business;

 

  (h) “Sale of a Business” means the sale, exchange or other disposition or
transfer of all or substantially all of the business or assets of one of the
Businesses to a purchaser that is unrelated to the Company or any of the
Investors, provided that a Sale of a Business shall not also constitute a Change
of Control;

 

  (i) “Sold Business” means a Business that is being sold in a Sale of a
Business;

 

-2-



--------------------------------------------------------------------------------

  (j) “Tax” or “Taxes” means any income tax, social insurance, payroll tax,
contributions, payment on account obligations or other payments;

 

  (k) “Unit” means an undivided interest in 1.3 Class A shares, 0.1444 Class L
shares and 0.05 Lowerco Preferred shares, determined at the Date of Grant, as it
may be adjusted as provided herein; and

 

  (l) “Year of Termination” means the fiscal year for the applicable performance
period during which the Grantee’s Date of Termination occurs.

As used herein with respect to the Stock Units, the term “vest” means that the
restrictions on the right to receive payment pursuant to the Stock Units lapse
in whole or in specified part.

4. Vesting of Stock Units. The Stock Units shall be subject to forfeiture until
the Stock Units vest. The Stock Units shall vest, in accordance with Schedule A,
based on the Grantee’s continued Employment; provided, however, that:

 

  (a) upon a Sale of a Business where the Grantee is employed by the Sold
Business and is not offered employment with a Retained Business on substantially
similar terms and conditions, or upon the Grantee’s Employment being terminated
involuntarily within six months following a Change of Control other than for
Cause, the Stock Units shall become fully vested;

 

  (b) if the Grantee’s Employment terminates without or prior to a Change of
Control as a result of (i) termination of the Grantee by Employer without Cause,
(ii) resignation by the Grantee or (iii) the Grantee’s Disability or death, then
the Stock Units shall immediately stop vesting, and any unvested Stock Units
shall be forfeited as of the date of termination; and

 

  (c) if the Grantee’s Employment terminates as a result of termination by
Employer for Cause, then the Stock Units will be immediately forfeited by the
Grantee and terminate as of the date of termination.

5. Payment of Stock Units. The Grantee’s vested Stock Units shall be paid in
Shares upon the first to occur of (i) a Change of Control that meets the
requirements of a “change in control event” under Section 409A of the Code,
(ii) the Grantee’s separation from service without Cause, or (iii) the date that
is five years after the Date of Grant. If a Change of Control occurs before the
Stock Units are fully vested, any Stock Units that subsequently vest shall be
paid upon the first to occur of (i) the Grantee’s separation from service
without Cause or (ii) the date that is five years after the Date of Grant.
Notwithstanding the foregoing, a distribution of Shares under this Agreement
upon separation from service shall only be made upon the Grantee’s “separation
from service” within the meaning of Section 409A of the Code. When the vested
Stock Units become payable, the Companies will issue to the Grantee Shares
representing the Units underlying the vested Stock Units, subject to
satisfaction of the Grantee’s Tax withholding and Employer NIC obligations as
described below, within five business days after the payment event.

 

-3-



--------------------------------------------------------------------------------

6. Certain Calls and Puts. The Stock Units granted hereunder and the related
Shares are subject to the call and put rights contained in Section 6 of the
Stockholders Agreement, except that such put rights shall be granted only if and
to the extent permitted by the Code (including Section 409A thereof); provided,
however, that the call rights contained in Section 6 of the Stockholders
Agreement shall not apply in the event of a termination resulting from
Disability or death.

7. Share Restrictions, etc. Except as expressly provided herein, the Grantee’s
rights hereunder and with respect to Shares received upon payment in accordance
with Section 5 herein are subject to the restrictions and other provisions
contained in the Stockholders Agreement.

8. Distributions, Redemptions, etc.

 

  (a) Upon the occurrence of an Adjustment Event, there shall be credited to the
Account an amount equal to the product of (i) the per-Share amount paid with
respect to Shares underlying the Stock Unit in connection with the Adjustment
Event, multiplied by (ii) the number of Shares of the class of stock affected by
the Adjustment Event that are included in each Unit immediately prior to the
Adjustment Event, multiplied by (iii) the number of Units underlying the
Grantee’s Stock Units pursuant to this Award.

 

  (b) If any other cash dividend or distribution is paid with respect to Shares
underlying the Stock Units, there shall be credited to the Account an amount
equal to the product of (i) the per-Share amount paid with respect to Shares
underlying the Stock Units, multiplied by (ii) the number of Shares of the
applicable class of stock that are included in each Unit, multiplied by
(iii) the number of Units underlying the Grantee’s Stock Units pursuant to this
Award.

 

  (c) The amount credited to the Account pursuant to this Section 8 with respect
to vested Stock Units is referred to as the “Bonus Value.” The amount credited
to the Account pursuant to this Section 8 with respect to unvested Stock Units
is referred to as the “Deferred Bonus Value.”

 

  (d) On the fifth business day after the end of each calendar quarter, the
Company shall pay to the Grantee in cash an amount equal to the Bonus Value
accrued by the Grantee for such quarter, subject to applicable tax withholding.
The Company shall pay to the Grantee the Deferred Bonus Value accrued in
connection with any unvested Stock Units on the fifth business day after the
date on which such unvested Stock Units vest, subject to applicable Tax
withholding.

 

  (e) In the case of a redemption or repurchase of Shares, the number of Shares
of the class of stock redeemed or repurchased that are subject to outstanding
Stock Units will be automatically reduced by an amount proportionate to the
percentage reduction in outstanding Shares of the affected class resulting from
the redemption or repurchase. The Grantee shall be entitled to receive any
information reasonably requested regarding the composition of a Unit, as
adjusted in accordance with this Section 8.

 

-4-



--------------------------------------------------------------------------------

9. Forfeiture. Upon delivery of Shares pursuant to the Stock Units, the Grantee
shall certify on a form acceptable to the Committee that the Grantee is in
compliance with the Restrictive Covenants and all other agreements between the
Grantee and the Company or any of its Affiliates. If the Company determines that
the Grantee is not in compliance with one or more of the Restrictive Covenants
or with the provisions of any agreement between Grantee and the Company or any
of its Affiliates, and such non-compliance has not been authorized in advance in
a specific written waiver from the Company or the applicable party, the
Committee may cancel any unpaid Stock Units. The Company shall also have the
following (and only the following) additional remedies:

 

  (a) During the six months after any delivery of Shares pursuant to the Stock
Units, such delivery may be rescinded at the Company’s option if the Grantee
fails to comply in any material respect with the terms of the Restrictive
Covenants or of any other agreement with the Company or any of its Affiliates or
if the Grantee breaches any duty to the Company or any of its Affiliates. The
Company shall notify the Grantee in writing of any such rescission within one
year after such delivery. Within ten days after receiving such a notice from the
Company, the Grantee shall remit or deliver to the Company (i) the amount of any
gain realized upon the sale of any Shares, (ii) any consideration received upon
the exchange of any Shares (or to the extent that such consideration was not
received in the form of cash, the cash equivalent thereof valued at the time of
the exchange), and (iii) the number of Shares received in connection with the
rescinded delivery.

 

  (b) The Company shall have the right to offset, against any Shares and any
cash amounts due to the Grantee under or by reason of the Grantee’s holding the
Stock Units, any amounts to which the Company is entitled as a result of the
Grantee’s violation of the terms of the Restrictive Covenants or of any other
agreement with the Company or any of its Affiliates or the Grantee’s breach of
any duty to the Company or any of its Affiliates; provided, however, that no
offset shall accelerate or defer the distribution date of amounts payable under
this Agreement in violation of Section 409A of the Code, and any offset in
violation of Section 409A shall be null and void. Accordingly, the Grantee
acknowledges that (i) the Company may withhold delivery of Shares, (ii) the
Company may place the proceeds of any sale or other disposition of Shares in an
escrow account of the Company’s choosing pending resolution of any dispute with
the Company, and (iii) the Company has no liability for any attendant market
risk caused by any such withholding, or escrow, subject, however, to compliance
with the requirements of Section 409A of the Code.

The Grantee acknowledges and agrees that the calculation of damages from a
breach of any of the Restrictive Covenants or of any other agreement with the
Company or any of its Affiliates or of any duty to the Company or any of its
Affiliates would be difficult to calculate accurately and that the right to
offset or other remedy provided for herein is reasonable and not a penalty. The
Grantee further agrees not to challenge the reasonableness of such provisions
even where the Company rescinds, delays, withholds or escrows Shares or proceeds
or uses those Shares or proceeds as a setoff.

 

-5-



--------------------------------------------------------------------------------

10. Legends, etc. Shares issued upon the lapse of any restrictions on the Stock
Units shall bear such legends as may be required or provided for under the terms
of the Stockholders Agreement.

11. Transfer of Stock Units. The Stock Units may only be transferred by the laws
of descent and distribution, or to a legal representative in the event of the
Grantee’s incapacity.

12. Withholding. The payment of the Shares and other amounts in accordance with
this Agreement will give rise to compensation income subject to withholding. The
Grantee expressly acknowledges and agrees that the Grantee’s rights hereunder,
including the right to be issued Shares in accordance with Section 5 herein and
cash paid in accordance with Section 8 hereof, are subject to the Grantee
promptly paying to the Companies in cash (or by such other means as may be
acceptable to the Administrator in its discretion) all Taxes required to be
withheld. The Grantee also authorizes the Companies and their subsidiaries to
withhold such amount from any amounts otherwise owed to the Grantee. The Grantee
may elect to satisfy any Tax withholding obligation with respect to the payment
of Shares by having Shares withheld up to an amount that does not exceed the
minimum applicable withholding Tax.

13. Employer NIC. The Grantee hereby agrees to accept all liability for and pay
all secondary Class 1 National Insurance Contributions which may be payable by
the Companies (or any successor or any subsidiaries employing or retaining or
previously employing or retaining the Grantee) arising in connection with the
Stock Units or the payment of the Shares (the “Employer NIC”). The Grantee
acknowledges that the Grantee has executed (or hereby agrees to execute within
the time period specified by the Company) a Form of Joint Election to effect the
transfer of the Employer NIC. The Employer NIC must be paid in accordance with
the Joint Election. The Grantee further acknowledges and agrees that the
Grantee’s rights hereunder, including the right to be issued Shares in
accordance with Section 5 herein, are subject to the Grantee paying the Employer
NIC in accordance with the Joint Election.

14. Grant Subject to Plan Provisions. This Award is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The Award and payment of the
Stock Units are subject to interpretations, regulations and determinations
concerning the Plan established from time to time by the Administrator in
accordance with the provisions of the Plan, including, but not limited to,
provisions pertaining to (i) the registration, qualification or listing of the
shares issued under the Plan, (ii) changes in capitalization and (iii) other
requirements of applicable law. The Administrator shall have the authority to
interpret and construe the Stock Units pursuant to the terms of the Plan, and
its decisions shall be conclusive as to any questions arising hereunder.

15. Effect on Employment. Neither the grant of the Stock Units, nor the issuance
of Shares or other payments in accordance with this Agreement, shall give the
Grantee any right to be retained in the employ of the Company, Lowerco or any of
their Affiliates, affect the right of the Company, Lowerco or any of their
Affiliates to discharge or discipline the Grantee at any time, or affect any
right of the Grantee to terminate his or her Employment at any time, subject to
applicable local law and the terms of any employment agreement.

 

-6-



--------------------------------------------------------------------------------

16. Delay in Payments for Specified Employees. Notwithstanding anything in this
Agreement to the contrary, if the Grantee is a “specified employee” of a
publicly traded corporation under Section 409A of the Code at the time of
separation from service and if payment of any amount under this Agreement is
required to be delayed for a period of six months after the separation from
service pursuant to Section 409A of the Code, payment of such amount shall be
delayed as required by Section 409A of the Code, and the accumulated postponed
amount shall be paid in a lump sum payment within 10 days after the end of the
six-month period. If the Grantee dies during the postponement period prior to
the payment of postponed amount, the accumulated postponed amount shall be paid
to the personal representative of the Grantee’s estate within 60 days after the
date of the Grantee’s death.

17. Section 409A. It is intended that the Stock Units awarded hereunder shall
comply with the requirements of Section 409A of the Code (and any regulations
and guidelines issued thereunder), and this Agreement shall be interpreted on a
basis consistent with such intent. Each payment under this Agreement is
considered a separate payment for purposes of Section 409A of the Code. This
Agreement may be amended without the consent of the Grantee in any respect
deemed by the Committee to be necessary in order to preserve compliance with
Section 409A of the Code.

18. Nature of Grant; No Entitlement; No Claim for Compensation. Grantee, in
accepting the Stock Units, represents and acknowledges that Grantee’s
participation in the Plan is voluntary; that participation in the Plan is
discretionary and does not form any part of Grantee’s contract of employment, if
any, with the Company or any of its subsidiaries; and that Grantee has not been
induced to participate in the Plan by any expectation of employment or continued
employment with the Company or any of its subsidiaries. Grantee furthermore
understands and acknowledges that the grant of the Stock Units is discretionary
and a one-time occurrence, does not constitute any portion of Grantee’s regular
remuneration and is not intended to be taken into account in calculating
service-related benefits, and bears no guarantee or implication that any
additional grant will be made in the future. In consideration of the grant of
the Stock Units, no claim or entitlement to compensation or damages shall arise
from forfeiture of the Stock Units or diminution in value of the Stock Units or
any of the Shares issuable under the Stock Units from termination of Grantee’s
employment by the Company or his or her employer, as applicable (and for any
reason whatsoever and whether or not in breach of contract or local labor laws),
and Grantee irrevocably release his or her employer, the Company and its
subsidiaries, as applicable, from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing this Agreement, Grantee shall be
deemed to have irrevocably waived Grantee’s entitlement to pursue such claim.

19. Personal Data. Grantee understands and acknowledges that in order to perform
its obligations under the Plan, the Company and its subsidiaries may process
personal data and/or sensitive personal data relating to Grantee. Such data
includes but is not limited to the information provided in this Agreement and
any changes thereto, other personal and financial data relating to Grantee
(including, without limitation, Grantee’s address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title), and information about Grantee’s participation in the
Plan and the Shares acquired from time to time pursuant to the Plan. Grantee, in
accepting the Stock Units, gives his or her explicit

 

-7-



--------------------------------------------------------------------------------

and voluntary consent to the Company and its subsidiaries to collect, use and
process any such personal data and/or sensitive personal data (in electronic or
other form). Grantee also hereby gives his or her explicit and voluntary consent
to the Company and its subsidiaries to transfer any such personal data and/or
sensitive personal data (in electronic or other form) outside the country in
which Grantee works or is employed. The legal persons for whom Grantee’s
personal data are intended include the Company and any of its subsidiaries, any
outside plan administrator or service provider selected by the Company or any of
its subsidiaries from time to time, and any other person that the Administrator
may find in its administration of the Plan to be appropriate; such recipients
may be located in countries that have different data privacy laws and
protections than Grantee’s country. Grantee hereby acknowledges that he or she
has been informed of his or her right of access and correction to his or her
personal data by contacting his or her local human resources representative.
Grantee understands that the transfer of the information described herein is
important to the administration of the Plan and that failure to consent to the
transmission of such information may limit or prohibit his or her participation
in the Plan.

20. Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.

By acceptance of the Stock Units, the undersigned agrees hereby to become a
party to, and be bound by the terms of, the Stockholders Agreement as a
“Manager” as defined therein.

[SIGNATURE PAGE FOLLOWS]

 

-8-



--------------------------------------------------------------------------------

Executed as of the Date of Grant.

 

SunGard Capital Corp. and

SunGard Capital Corp. II

   

SUNGARD CAPITAL CORP.

SUNGARD CAPITAL CORP. II

      By:    

Grantee

I ACKNOWLEDGE THAT I HAVE RECEIVED A COPY OF THIS AGREEMENT AND CERTAIN RELATED
INFORMATION, AND THAT I HAVE READ AND UNDERSTOOD THESE DOCUMENTS. I ACCEPT AND
AGREE TO ALL OF THE PROVISIONS OF THIS AGREEMENT.

 

   «Name»

 

-9-



--------------------------------------------------------------------------------

Schedule A

Vesting Schedule

10% of the Stock Units shall vest on the first anniversary of the Date of Grant
(“Initial Vesting Date”); and

The remaining 90% of the Stock Units shall vest in equal monthly installments
over the 48 months following the Initial Vesting Date starting with the first
monthly anniversary of the Initial Vesting Date.



--------------------------------------------------------------------------------

Exhibit A

Restrictive Covenants

1. The Grantee will not render services for any organization or engage directly
or indirectly in any business which, in the judgment and sole determination of
the Chief Executive Officer of the Company or another senior officer designated
by the Committee, is or becomes competitive with the Company, or which
organization or business, or the rendering of services to such organization or
business, is or becomes otherwise prejudicial to or in conflict with the
interests of the Company. If the Grantee’s employment or other service with the
Company has terminated, the judgment of the Chief Executive Officer or other
designated officer will be based on the Grantee’s position and responsibilities
while employed by the Company, the Grantee’s post-employment responsibilities
and position with the other organization or business, the extent of past,
current and potential competition or conflict between the Company and the other
organization or business, the effect on the Company’s customers, suppliers,
employees and competitors of the Grantee’s assuming the post-employment position
and such other considerations as are deemed relevant given the applicable facts
and circumstances.

2. The Grantee will not disclose to anyone outside the Company, or use other
than in the Company’s business, any confidential or proprietary information or
material relating to the business of the Company, acquired by the Grantee either
during or after employment with the Company. The Grantee understands that the
Company’s proprietary and confidential information includes, by way of example:
(a) the identity of customers and prospects, their specific requirements, and
the names, addresses and telephone numbers of individual contacts; (b) prices,
renewal dates and other detailed terms of customer and supplier contracts and
proposals; (c) pricing policies, information about costs, profits and sales,
methods of delivering software and services, marketing and sales strategies, and
software and service development strategies; (d) source code, object code,
specifications, user manuals, technical manuals and other documentation for
software products; (e) screen designs, report designs and other designs,
concepts and visual expressions for software products; (f) employment and
payroll records; (g) forecasts, budgets, acquisition models and other non-public
financial information; and (h) expansion plans, business or development plans,
management policies, information about possible acquisitions or divestitures,
potential new products, markets or market extensions, and other business and
acquisition strategies and policies.

3. The Grantee will promptly communicate to the Company, in writing, all
marketing strategies, product ideas, software designs and concepts, software
enhancement and improvement ideas, and other ideas and inventions (collectively,
“works and ideas”) pertaining to the Company’s business, whether or not
patentable or copyrightable, that are made, written, developed, or conceived by
the Grantee, alone or with others, at any time (during or after business hours)
while the Grantee is employed by the Company or during the three months after
the Grantee’s employment terminates. The Grantee understands that all of those
works and ideas will be the Company’s exclusive property, and by accepting the
Stock Units the Grantee assigns and agrees to assign all the Grantee’s right,
title and interest in those works and ideas to the Company. The Grantee will
sign all documents which the Company deems necessary to confirm its ownership of
those works and ideas, and the Grantee will cooperate fully with the Company to
allow the Company to take full advantage of those works and ideas, including the
securing of patent and/or copyright protection and/or other similar rights in
the United States and in foreign countries.

4. The Grantee will not solicit or contact at any time, directly or through
others, for the purpose or with the effect of competing or interfering with or
harming any part of the Company’s business: (a) any customer or acquisition
target under contract with the Company at any time during the last two years of
the Grantee’s employment with the Company; (b) any prospective customer or
acquisition target that received or requested a proposal, offer or letter of
intent from the Company at any time during the last two years of the Grantee’s
employment with the Company; (c) any affiliate of any such customer or prospect;
(d) any of the individual contacts established by the Company or the Grantee or
others at the Company during the period of the Grantee’s employment with the
Company; or (e) any individual who is an employee or independent contractor of
the Company at the time of the solicitation or contact or who has been an
employee or independent contractor within three months before such solicitation
or contact.



--------------------------------------------------------------------------------

Canada Resident Form

 

  Name:   Number of Stock Units:   Date of Grant:

SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II

MANAGEMENT TIME-BASED RESTRICTED STOCK UNIT AGREEMENT

THIS AWARD AND ANY SECURITIES ISSUED UPON THE PAYMENT OF THIS RESTRICTED STOCK
UNIT AWARD ARE SUBJECT TO RESTRICTIONS ON VOTING AND TRANSFER AND REQUIREMENTS
OF SALE AND OTHER PROVISIONS AS SET FORTH IN THE STOCKHOLDERS AGREEMENT AMONG
SUNGARD CAPITAL CORP., SUNGARD CAPITAL CORP. II, SUNGARD HOLDING CORP., SOLAR
CAPITAL CORP. AND CERTAIN STOCKHOLDERS OF SUNGARD CAPITAL CORP. AND SUNGARD
CAPITAL CORP. II, DATED AS OF AUGUST 10, 2005 (AS IN EFFECT FROM TIME TO TIME,
THE “STOCKHOLDERS AGREEMENT”).

SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II STRONGLY ENCOURAGE YOU TO
SEEK THE ADVICE OF YOUR OWN LEGAL AND FINANCIAL ADVISORS WITH RESPECT TO YOUR
AWARD AND ITS TAX CONSEQUENCES.

This agreement (the “Agreement”) evidences Restricted Stock Units granted by
SunGard Capital Corp., a Delaware corporation (the “Company”), and SunGard
Capital Corp. II, a Delaware corporation (“Lowerco” and together with the
Company, the “Companies”), to the undersigned (the “Grantee”), pursuant to, and
subject to the terms of, the SunGard 2005 Management Incentive Plan (as amended
from time to time, the “Plan”) which is incorporated herein by reference and of
which the Grantee hereby acknowledges receipt.

1. Grant of Restricted Stock Units. The Company and Lowerco (as applicable)
grant to the Grantee, as of the above Date of Grant, Restricted Stock Units for
the number of Stock Units stated above (the “Stock Units”), on the terms
provided herein and in the Plan. The Stock Units represent a conditional right
to receive Units (as defined below) consisting of Class A Common shares, Class L
Common shares and Lowerco Preferred shares (the “Shares”). The Stock Units
evidenced by this Agreement are granted to the Grantee in an Employment capacity
as an Employee.

2. Stock Unit Account. The Company shall establish and maintain a Stock Unit
account (the “Account”) as a bookkeeping account on its records for the Grantee
and shall record in the Account the number of Stock Units awarded to the
Grantee. No Shares shall be issued to the Grantee at the time the Award is made,
and the Grantee shall not be, nor have any of the rights or privileges of, a
shareholder of the Companies with respect to any Stock Units recorded in the
Account or amounts credited to the Account pursuant to Section 8. The Grantee
shall not



--------------------------------------------------------------------------------

have any interest in any fund or specific assets of the Companies by reason of
this Award or the Account established for the Grantee.

3. Meaning of Certain Terms. Except as otherwise defined herein, all capitalized
terms used in this Agreement shall have the same meaning as in the Plan. The
terms “Change of Control,” “Disability” and “Fair Market Value” shall have the
same meaning as set forth in the Stockholders Agreement and without regard to
any subsequent amendment thereof. The following terms shall have the following
meanings:

 

  (a) “Adjustment Event” means (i) a cash distribution with respect to Shares
paid to all or substantially all holders of Shares, other than cash dividends in
respect of Shares declared by the Board as part of a regular dividend payment
practice or stated cash dividend policy of the Company following an IPO, or
(ii) a substantially pro rata redemption or substantially pro rata repurchase
(in each case, as applicable, by the Company, Lowerco or any of their
subsidiaries) of all or part of any class of Shares;

 

  (b) “Business” means any one of the following business segments: Financial
Systems, Availability Services, Higher Education Systems and Public Sector
Systems;

 

  (c) “Date of Termination” means the date that the termination of the Grantee’s
Employment with Employer is effective on account of the Grantee’s death, the
Grantee’s Disability, termination by Employer for Cause or without Cause, or by
the Grantee, as the case may be;

 

  (d) “Employer” means the Company or, as the case may be, its Affiliate with
whom the Grantee has entered into an Employment relationship;

 

  (e) “Investors” means investment funds advised by Silver Lake Partners, Bain
Capital, The Blackstone Group, Goldman, Sachs & Co., Kohlberg Kravis Roberts,
Providence Equity Partners and Texas Pacific Group that own capital stock of the
Company;

 

  (f) “Restrictive Covenant” means any of the restrictive covenants set forth in
Exhibit A, which is incorporated herein by reference;

 

  (g) “Retained Business” means a Business that is not being sold in a Sale of a
Business;

 

  (h) “Sale of a Business” means the sale, exchange or other disposition or
transfer of all or substantially all of the business or assets of one of the
Businesses to a purchaser that is unrelated to the Company or any of the
Investors, provided that a Sale of a Business shall not also constitute a Change
of Control;

 

  (i) “Sold Business” means a Business that is being sold in a Sale of a
Business;

 

-2-



--------------------------------------------------------------------------------

  (j) “Tax” or “Taxes” means any income tax, social insurance, payroll tax,
contributions, payment on account obligations or other payments;

 

  (k) “Unit” means an undivided interest in 1.3 Class A shares, 0.1444 Class L
shares and 0.05 Lowerco Preferred shares, determined at the Date of Grant, as it
may be adjusted as provided herein; and

 

  (l) “Year of Termination” means the fiscal year for the applicable performance
period during which the Grantee’s Date of Termination occurs.

As used herein with respect to the Stock Units, the term “vest” means that the
restrictions on the right to receive payment pursuant to the Stock Units lapse
in whole or in specified part.

4. Vesting of Stock Units. The Stock Units shall be subject to forfeiture until
the Stock Units vest. The Stock Units shall vest, in accordance with Schedule A,
based on the Grantee’s continued Employment; provided, however, that:

 

  (a) upon a Sale of a Business where the Grantee is employed by the Sold
Business and is not offered employment with a Retained Business on substantially
similar terms and conditions, or upon the Grantee’s Employment being terminated
involuntarily within six months following a Change of Control other than for
Cause, the Stock Units shall become fully vested;

 

  (b) if the Grantee’s Employment terminates without or prior to a Change of
Control as a result of (i) termination of the Grantee by Employer without Cause,
(ii) resignation by the Grantee or (iii) the Grantee’s Disability or death, then
the Stock Units shall immediately stop vesting, and any unvested Stock Units
shall be forfeited as of the date of termination; and

 

  (c) if the Grantee’s Employment terminates as a result of termination by
Employer for Cause, then the Stock Units will be immediately forfeited by the
Grantee and terminate as of the date of termination.

5. Payment of Stock Units. The Grantee’s vested Stock Units shall be paid in
Shares upon the first to occur of (i) a Change of Control that meets the
requirements of a “change in control event” under Section 409A of the Code,
(ii) the Grantee’s separation from service without Cause, or (iii) the date that
is five years after the Date of Grant. If a Change of Control occurs before the
Stock Units are fully vested, any Stock Units that subsequently vest shall be
paid upon the first to occur of (i) the Grantee’s separation from service
without Cause or (ii) the date that is five years after the Date of Grant.
Notwithstanding the foregoing, a distribution of Shares under this Agreement
upon separation from service shall only be made upon the Grantee’s “separation
from service” within the meaning of Section 409A of the Code. When the vested
Stock Units become payable, the Companies will issue to the Grantee Shares
representing the Units underlying the vested Stock Units, subject to
satisfaction of the Grantee’s Tax withholding obligations as described below,
within five business days after the payment event.

 

-3-



--------------------------------------------------------------------------------

6. Certain Calls and Puts. The Stock Units granted hereunder and the related
Shares are subject to the call and put rights contained in Section 6 of the
Stockholders Agreement, except that such put rights shall be granted only if and
to the extent permitted by the Code (including Section 409A thereof); provided,
however, that the call rights contained in Section 6 of the Stockholders
Agreement shall not apply in the event of a termination resulting from
Disability or death.

7. Share Restrictions, etc. Except as expressly provided herein, the Grantee’s
rights hereunder and with respect to Shares received upon payment in accordance
with Section 5 herein are subject to the restrictions and other provisions
contained in the Stockholders Agreement.

8. Distributions, Redemptions, etc.

 

  (a) Upon the occurrence of an Adjustment Event, there shall be credited to the
Account an amount equal to the product of (i) the per-Share amount paid with
respect to Shares underlying the Stock Unit in connection with the Adjustment
Event, multiplied by (ii) the number of Shares of the class of stock affected by
the Adjustment Event that are included in each Unit immediately prior to the
Adjustment Event, multiplied by (iii) the number of Units underlying the
Grantee’s Stock Units pursuant to this Award.

 

  (b) If any other cash dividend or distribution is paid with respect to Shares
underlying the Stock Units, there shall be credited to the Account an amount
equal to the product of (i) the per-Share amount paid with respect to Shares
underlying the Stock Units, multiplied by (ii) the number of Shares of the
applicable class of stock that are included in each Unit, multiplied by
(iii) the number of Units underlying the Grantee’s Stock Units pursuant to this
Award.

 

  (c) The amount credited to the Account pursuant to this Section 8 with respect
to vested Stock Units is referred to as the “Bonus Value.” The amount credited
to the Account pursuant to this Section 8 with respect to unvested Stock Units
is referred to as the “Deferred Bonus Value.”

 

  (d) On the fifth business day after the end of each calendar quarter, the
Company shall pay to the Grantee in cash an amount equal to the Bonus Value
accrued by the Grantee for such quarter, subject to applicable tax withholding.
The Company shall pay to the Grantee the Deferred Bonus Value accrued in
connection with any unvested Stock Units on the fifth business day after the
date on which such unvested Stock Units vest, subject to applicable Tax
withholding.

 

  (e) In the case of a redemption or repurchase of Shares, the number of Shares
of the class of stock redeemed or repurchased that are subject to outstanding
Stock Units will be automatically reduced by an amount proportionate to the
percentage reduction in outstanding Shares of the affected class resulting from
the redemption or repurchase. The Grantee shall be entitled to receive any
information reasonably requested regarding the composition of a Unit, as
adjusted in accordance with this Section 8.

 

-4-



--------------------------------------------------------------------------------

9. Forfeiture. Upon delivery of Shares pursuant to the Stock Units, the Grantee
shall certify on a form acceptable to the Committee that the Grantee is in
compliance with the Restrictive Covenants and all other agreements between the
Grantee and the Company or any of its Affiliates. If the Company determines that
the Grantee is not in compliance with one or more of the Restrictive Covenants
or with the provisions of any agreement between the Grantee and the Company or
any of its Affiliates, and such non-compliance has not been authorized in
advance in a specific written waiver from the Company or the applicable party,
the Committee may cancel any unpaid Stock Units. The Company shall also have the
following (and only the following) additional remedies:

 

  (a) During the six months after any delivery of Shares pursuant to the Stock
Units, such delivery may be rescinded at the Company’s option if the Grantee
fails to comply in any material respect with the terms of the Restrictive
Covenants or of any other agreement with the Company or any of its Affiliates or
if the Grantee breaches any duty to the Company or any of its Affiliates. The
Company shall notify the Grantee in writing of any such rescission within one
year after such delivery. Within ten days after receiving such a notice from the
Company, the Grantee shall remit or deliver to the Company (i) the amount of any
gain realized upon the sale of any Shares, (ii) any consideration received upon
the exchange of any Shares (or to the extent that such consideration was not
received in the form of cash, the cash equivalent thereof valued at the time of
the exchange), and (iii) the number of Shares received in connection with the
rescinded delivery.

 

  (b) The Company shall have the right to offset, against any Shares and any
cash amounts due to the Grantee under or by reason of the Grantee’s holding the
Stock Units, any amounts to which the Company is entitled as a result of the
Grantee’s violation of the terms of the Restrictive Covenants or of any other
agreement with the Company or any of its Affiliates or the Grantee’s breach of
any duty to the Company or any of its Affiliates; provided, however, that no
offset shall accelerate or defer the distribution date of amounts payable under
this Agreement in violation of Section 409A of the Code, and any offset in
violation of Section 409A shall be null and void. Accordingly, the Grantee
acknowledges that (i) the Company may withhold delivery of Shares, (ii) the
Company may place the proceeds of any sale or other disposition of Shares in an
escrow account of the Company’s choosing pending resolution of any dispute with
the Company, and (iii) the Company has no liability for any attendant market
risk caused by any such withholding, or escrow, subject, however, to compliance
with the requirements of Section 409A of the Code.

The Grantee acknowledges and agrees that the calculation of damages from a
breach of any of the Restrictive Covenants or of any other agreement with the
Company or any of its Affiliates or of any duty to the Company or any of its
Affiliates would be difficult to calculate accurately and that the right to
offset or other remedy provided for herein is reasonable and not a penalty. The
Grantee further agrees not to challenge the reasonableness of such provisions
even where the Company rescinds, delays, withholds or escrows Shares or proceeds
or uses those Shares or proceeds as a setoff.

 

-5-



--------------------------------------------------------------------------------

10. Legends, etc. Shares issued upon the lapse of any restrictions on the Stock
Units shall bear such legends as may be required or provided for under the terms
of the Stockholders Agreement.

11. Transfer of Stock Units. The Stock Units may only be transferred by the laws
of descent and distribution, or to a legal representative in the event of the
Grantee’s incapacity.

12. Withholding. The payment of the Shares and other amounts in accordance with
this Agreement will give rise to compensation income which may be subject to
withholding. The Grantee expressly acknowledges and agrees that the Grantee’s
rights hereunder, including the right to be issued Shares in accordance with
Section 5 herein and cash paid in accordance with Section 8 hereof, are subject
to the Grantee promptly paying to the Companies in cash (or by such other means
as may be acceptable to the Administrator in its discretion) all Taxes required
to be withheld. The Grantee also authorizes the Companies and their subsidiaries
to withhold such amount from any amounts otherwise owed to the Grantee. In
addition, the Companies may require the Grantee to pay any taxes or other
amounts required to be paid by the Companies or any Affiliate with respect to
the grant or vesting of the Stock Units or the payment of the Shares. Any such
taxes or amounts must be paid at such time and in such form as determined by the
Companies.

13. Grant Subject to Plan Provisions. This Award is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The Award and payment of the
Stock Units are subject to interpretations, regulations and determinations
concerning the Plan established from time to time by the Administrator in
accordance with the provisions of the Plan, including, but not limited to,
provisions pertaining to (i) the registration, qualification or listing of the
shares issued under the Plan, (ii) changes in capitalization and (iii) other
requirements of applicable law. The Administrator shall have the authority to
interpret and construe the Stock Units pursuant to the terms of the Plan, and
its decisions shall be conclusive as to any questions arising hereunder.

14. Effect on Employment. Neither the grant of the Stock Units, nor the issuance
of Shares or other payments in accordance with this Agreement, shall give the
Grantee any right to be retained in the employ of the Company, Lowerco or any of
their Affiliates, affect the right of the Company, Lowerco or any of their
Affiliates to discharge or discipline the Grantee at any time, or affect any
right of the Grantee to terminate his or her Employment at any time, subject to
applicable local law and the terms of any employment agreement.

15. Delay in Payments for Specified Employees. Notwithstanding anything in this
Agreement to the contrary, if the Grantee is a “specified employee” of a
publicly traded corporation under Section 409A of the Code at the time of
separation from service and if payment of any amount under this Agreement is
required to be delayed for a period of six months after the separation from
service pursuant to Section 409A of the Code, payment of such amount shall be
delayed as required by Section 409A of the Code, and the accumulated postponed
amount shall be paid in a lump sum payment within 10 days after the end of the
six-month period. If the Grantee dies during the postponement period prior to
the payment of postponed amount, the accumulated postponed amount shall be paid
to the personal representative of the Grantee’s estate within 60 days after the
date of the Grantee’s death.

 

-6-



--------------------------------------------------------------------------------

16. Section 409A. It is intended that the Stock Units awarded hereunder shall
comply with the requirements of Section 409A of the Code (and any regulations
and guidelines issued thereunder), and this Agreement shall be interpreted on a
basis consistent with such intent. Each payment under this Agreement is
considered a separate payment for purposes of Section 409A of the Code. This
Agreement may be amended without the consent of the Grantee in any respect
deemed by the Committee to be necessary in order to preserve compliance with
Section 409A of the Code.

17. Nature of Grant; No Entitlement; No Claim for Compensation. Grantee, in
accepting the Stock Units, represents and acknowledges that Grantee’s
participation in the Plan is voluntary; that participation in the Plan is
discretionary and does not form any part of Grantee’s contract of employment, if
any, with the Company or any of its subsidiaries; and that Grantee has not been
induced to participate in the Plan by any expectation of employment or continued
employment with the Company or any of its subsidiaries. Grantee furthermore
understands and acknowledges that the grant of the Stock Units is discretionary
and a one-time occurrence, does not constitute any portion of Grantee’s regular
remuneration and is not intended to be taken into account in calculating
service-related benefits, and bears no guarantee or implication that any
additional grant will be made in the future. In consideration of the grant of
the Stock Units, no claim or entitlement to compensation or damages shall arise
from forfeiture of the Stock Units or diminution in value of the Stock Units or
any of the Shares issuable under the Stock Units from termination of Grantee’s
employment by the Company or his or her employer, as applicable (and for any
reason whatsoever and whether or not in breach of contract or local labor laws),
and Grantee irrevocably release his or her employer, the Company and its
subsidiaries, as applicable, from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing this Agreement, Grantee shall be
deemed to have irrevocably waived Grantee’s entitlement to pursue such claim.

18. Personal Data. Grantee understands and acknowledges that in order to perform
its obligations under the Plan, the Company and its subsidiaries may process
personal data and/or sensitive personal data relating to Grantee. Such data
includes but is not limited to the information provided in this Agreement and
any changes thereto, other personal and financial data relating to Grantee
(including, without limitation, Grantee’s address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title), and information about Grantee’s participation in the
Plan and the Shares acquired from time to time pursuant to the Plan. Grantee, in
accepting the Stock Units, gives his or her explicit and voluntary consent to
the Company and its subsidiaries to collect, use and process any such personal
data and/or sensitive personal data (in electronic or other form). Grantee also
hereby gives his or her explicit and voluntary consent to the Company and its
subsidiaries to transfer any such personal data and/or sensitive personal data
(in electronic or other form) outside the country in which Grantee works or is
employed. The legal persons for whom Grantee’s personal data are intended
include the Company and any of its subsidiaries, any outside plan administrator
or service provider selected by the Company or any of its subsidiaries from time
to time, and any other person that the Administrator may find in its
administration of the Plan to be appropriate; such recipients may be located in
countries that have different data privacy laws and protections than Grantee’s
country. Grantee hereby acknowledges that he or she has been informed of his or
her right of access and correction to his or her personal data by contacting his
or her local human

 

-7-



--------------------------------------------------------------------------------

resources representative. Grantee understands that the transfer of the
information described herein is important to the administration of the Plan and
that failure to consent to the transmission of such information may limit or
prohibit his or her participation in the Plan.

19. Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.

By acceptance of the Stock Units, the undersigned agrees hereby to become a
party to, and be bound by the terms of, the Stockholders Agreement as a
“Manager” as defined therein.

[SIGNATURE PAGE FOLLOWS]

 

-8-



--------------------------------------------------------------------------------

Executed as of the Date of Grant.

 

SunGard Capital Corp. and

SunGard Capital Corp. II

   

SUNGARD CAPITAL CORP.

SUNGARD CAPITAL CORP. II

      By:    

Grantee

I ACKNOWLEDGE THAT I HAVE RECEIVED A COPY OF THIS AGREEMENT AND CERTAIN RELATED
INFORMATION, AND THAT I HAVE READ AND UNDERSTOOD THESE DOCUMENTS. I ACCEPT AND
AGREE TO ALL OF THE PROVISIONS OF THIS AGREEMENT.

 

   «Name»

 

-9-



--------------------------------------------------------------------------------

Schedule A

Vesting Schedule

10% of the Stock Units shall vest on the first anniversary of the Date of Grant
(“Initial Vesting Date”); and

The remaining 90% of the Stock Units shall vest in equal monthly installments
over the 48 months following the Initial Vesting Date starting with the first
monthly anniversary of the Initial Vesting Date.



--------------------------------------------------------------------------------

Exhibit A

Restrictive Covenants

1. The Grantee will not render services for any organization or engage directly
or indirectly in any business which, in the judgment and sole determination of
the Chief Executive Officer of the Company or another senior officer designated
by the Committee, is or becomes competitive with the Company, or which
organization or business, or the rendering of services to such organization or
business, is or becomes otherwise prejudicial to or in conflict with the
interests of the Company. If the Grantee’s employment or other service with the
Company has terminated, the judgment of the Chief Executive Officer or other
designated officer will be based on the Grantee’s position and responsibilities
while employed by the Company, the Grantee’s post-employment responsibilities
and position with the other organization or business, the extent of past,
current and potential competition or conflict between the Company and the other
organization or business, the effect on the Company’s customers, suppliers,
employees and competitors of the Grantee’s assuming the post-employment position
and such other considerations as are deemed relevant given the applicable facts
and circumstances.

2. The Grantee will not disclose to anyone outside the Company, or use other
than in the Company’s business, any confidential or proprietary information or
material relating to the business of the Company, acquired by the Grantee either
during or after employment with the Company. The Grantee understands that the
Company’s proprietary and confidential information includes, by way of example:
(a) the identity of customers and prospects, their specific requirements, and
the names, addresses and telephone numbers of individual contacts; (b) prices,
renewal dates and other detailed terms of customer and supplier contracts and
proposals; (c) pricing policies, information about costs, profits and sales,
methods of delivering software and services, marketing and sales strategies, and
software and service development strategies; (d) source code, object code,
specifications, user manuals, technical manuals and other documentation for
software products; (e) screen designs, report designs and other designs,
concepts and visual expressions for software products; (f) employment and
payroll records; (g) forecasts, budgets, acquisition models and other non-public
financial information; and (h) expansion plans, business or development plans,
management policies, information about possible acquisitions or divestitures,
potential new products, markets or market extensions, and other business and
acquisition strategies and policies.

3. The Grantee will promptly communicate to the Company, in writing, all
marketing strategies, product ideas, software designs and concepts, software
enhancement and improvement ideas, and other ideas and inventions (collectively,
“works and ideas”) pertaining to the Company’s business, whether or not
patentable or copyrightable, that are made, written, developed, or conceived by
the Grantee, alone or with others, at any time (during or after business hours)
while the Grantee is employed by the Company or during the three months after
the Grantee’s employment terminates. The Grantee understands that all of those
works and ideas will be the Company’s exclusive property, and by accepting the
Stock Units the Grantee assigns and agrees to assign all the Grantee’s right,
title and interest in those works and ideas to the Company. The Grantee will
sign all documents which the Company deems necessary to confirm its ownership of
those works and ideas, and the Grantee will cooperate fully with the Company to
allow the Company to take full advantage of those works and ideas, including the
securing of patent and/or copyright protection and/or other similar rights in
the United States and in foreign countries.

4. The Grantee will not solicit or contact at any time, directly or through
others, for the purpose or with the effect of competing or interfering with or
harming any part of the Company’s business: (a) any customer or acquisition
target under contract with the Company at any time during the last two years of
the Grantee’s employment with the Company; (b) any prospective customer or
acquisition target that received or requested a proposal, offer or letter of
intent from the Company at any time during the last two years of the Grantee’s
employment with the Company; (c) any affiliate of any such customer or prospect;
(d) any of the individual contacts established by the Company or the Grantee or
others at the Company during the period of the Grantee’s employment with the
Company; or (e) any individual who is an employee or independent contractor of
the Company at the time of the solicitation or contact or who has been an
employee or independent contractor within three months before such solicitation
or contact.



--------------------------------------------------------------------------------

Other Jurisdictions Form

 

  Name:   Number of Stock Units:   Date of Grant:

SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II

MANAGEMENT TIME-BASED RESTRICTED STOCK UNIT AGREEMENT

THIS AWARD AND ANY SECURITIES ISSUED UPON THE PAYMENT OF THIS RESTRICTED STOCK
UNIT AWARD ARE SUBJECT TO RESTRICTIONS ON VOTING AND TRANSFER AND REQUIREMENTS
OF SALE AND OTHER PROVISIONS AS SET FORTH IN THE STOCKHOLDERS AGREEMENT AMONG
SUNGARD CAPITAL CORP., SUNGARD CAPITAL CORP. II, SUNGARD HOLDING CORP., SOLAR
CAPITAL CORP. AND CERTAIN STOCKHOLDERS OF SUNGARD CAPITAL CORP. AND SUNGARD
CAPITAL CORP. II, DATED AS OF AUGUST 10, 2005 (AS IN EFFECT FROM TIME TO TIME,
THE “STOCKHOLDERS AGREEMENT”).

SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II STRONGLY ENCOURAGE YOU TO
SEEK THE ADVICE OF YOUR OWN LEGAL AND FINANCIAL ADVISORS WITH RESPECT TO YOUR
AWARD AND ITS TAX CONSEQUENCES.

This agreement (the “Agreement”) evidences Restricted Stock Units granted by
SunGard Capital Corp., a Delaware corporation (the “Company”), and SunGard
Capital Corp. II, a Delaware corporation (“Lowerco” and together with the
Company, the “Companies”), to the undersigned (the “Grantee”), pursuant to, and
subject to the terms of, the SunGard 2005 Management Incentive Plan (as amended
from time to time, the “Plan”) which is incorporated herein by reference and of
which the Grantee hereby acknowledges receipt.

1. Grant of Restricted Stock Units. The Company and Lowerco (as applicable)
grant to the Grantee, as of the above Date of Grant, Restricted Stock Units for
the number of Stock Units stated above (the “Stock Units”), on the terms
provided herein and in the Plan. The Stock Units represent a conditional right
to receive Units (as defined below) consisting of Class A Common shares, Class L
Common shares and Lowerco Preferred shares (the “Shares”). The Stock Units
evidenced by this Agreement are granted to the Grantee in an Employment capacity
as an Employee.

2. Stock Unit Account. The Company shall establish and maintain a Stock Unit
account (the “Account”) as a bookkeeping account on its records for the Grantee
and shall record in the Account the number of Stock Units awarded to the
Grantee. No Shares shall be issued to the Grantee at the time the Award is made,
and the Grantee shall not be, nor have any of the rights or privileges of, a
shareholder of the Companies with respect to any Stock Units recorded in the
Account or amounts credited to the Account pursuant to Section 8. The Grantee
shall not



--------------------------------------------------------------------------------

have any interest in any fund or specific assets of the Companies by reason of
this Award or the Account established for the Grantee.

3. Meaning of Certain Terms. Except as otherwise defined herein, all capitalized
terms used in this Agreement shall have the same meaning as in the Plan. The
terms “Change of Control,” “Disability” and “Fair Market Value” shall have the
same meaning as set forth in the Stockholders Agreement and without regard to
any subsequent amendment thereof. The following terms shall have the following
meanings:

 

  (a) “Adjustment Event” means (i) a cash distribution with respect to Shares
paid to all or substantially all holders of Shares, other than cash dividends in
respect of Shares declared by the Board as part of a regular dividend payment
practice or stated cash dividend policy of the Company following an IPO, or
(ii) a substantially pro rata redemption or substantially pro rata repurchase
(in each case, as applicable, by the Company, Lowerco or any of their
subsidiaries) of all or part of any class of Shares;

 

  (b) “Business” means any one of the following business segments: Financial
Systems, Availability Services, Higher Education Systems and Public Sector
Systems;

 

  (c) “Date of Termination” means the date that the termination of the Grantee’s
Employment with Employer is effective on account of the Grantee’s death, the
Grantee’s Disability, termination by Employer for Cause or without Cause, or by
the Grantee, as the case may be;

 

  (d) “Employer” means the Company or, as the case may be, its Affiliate with
whom the Grantee has entered into an Employment relationship;

 

  (e) “Investors” means investment funds advised by Silver Lake Partners, Bain
Capital, The Blackstone Group, Goldman, Sachs & Co., Kohlberg Kravis Roberts,
Providence Equity Partners and Texas Pacific Group that own capital stock of the
Company;

 

  (f) “Restrictive Covenant” means any of the restrictive covenants set forth in
Exhibit A, which is incorporated herein by reference;

 

  (g) “Retained Business” means a Business that is not being sold in a Sale of a
Business;

 

  (h) “Sale of a Business” means the sale, exchange or other disposition or
transfer of all or substantially all of the business or assets of one of the
Businesses to a purchaser that is unrelated to the Company or any of the
Investors, provided that a Sale of a Business shall not also constitute a Change
of Control;

 

  (i) “Sold Business” means a Business that is being sold in a Sale of a
Business;

 

-2-



--------------------------------------------------------------------------------

  (j) “Tax” or “Taxes” means any income tax, social insurance, payroll tax,
contributions, payment on account obligations or other payments;

 

  (k) “Unit” means an undivided interest in 1.3 Class A shares, 0.1444 Class L
shares and 0.05 Lowerco Preferred shares, determined at the Date of Grant, as it
may be adjusted as provided herein; and

 

  (l) “Year of Termination” means the fiscal year for the applicable performance
period during which the Grantee’s Date of Termination occurs.

As used herein with respect to the Stock Units, the term “vest” means that the
restrictions on the right to receive payment pursuant to the Stock Units lapse
in whole or in specified part.

4. Vesting of Stock Units. The Stock Units shall be subject to forfeiture until
the Stock Units vest. The Stock Units shall vest, in accordance with Schedule A,
based on the Grantee’s continued Employment; provided, however, that:

 

  (a) upon a Sale of a Business where the Grantee is employed by the Sold
Business and is not offered employment with a Retained Business on substantially
similar terms and conditions, or upon the Grantee’s Employment being terminated
involuntarily within six months following a Change of Control other than for
Cause, the Stock Units shall become fully vested;

 

  (b) if the Grantee’s Employment terminates without or prior to a Change of
Control as a result of (i) termination of the Grantee by Employer without Cause,
(ii) resignation by the Grantee or (iii) the Grantee’s Disability or death, then
the Stock Units shall immediately stop vesting, and any unvested Stock Units
shall be forfeited as of the date of termination; and

 

  (c) if the Grantee’s Employment terminates as a result of termination by
Employer for Cause, then the Stock Units will be immediately forfeited by the
Grantee and terminate as of the date of termination.

5. Payment of Stock Units. The Grantee’s vested Stock Units shall be paid in
Shares upon the first to occur of (i) a Change of Control that meets the
requirements of a “change in control event” under Section 409A of the Code,
(ii) the Grantee’s separation from service without Cause, or (iii) the date that
is five years after the Date of Grant. If a Change of Control occurs before the
Stock Units are fully vested, any Stock Units that subsequently vest shall be
paid upon the first to occur of (i) the Grantee’s separation from service
without Cause or (ii) the date that is five years after the Date of Grant.
Notwithstanding the foregoing, a distribution of Shares under this Agreement
upon separation from service shall only be made upon the Grantee’s “separation
from service” within the meaning of Section 409A of the Code. When the vested
Stock Units become payable, the Companies will issue to the Grantee Shares
representing the Units underlying the vested Stock Units, subject to
satisfaction of the Grantee’s Tax withholding obligations as described below,
within five business days after the payment event.

 

-3-



--------------------------------------------------------------------------------

6. Certain Calls and Puts. The Stock Units granted hereunder and the related
Shares are subject to the call and put rights contained in Section 6 of the
Stockholders Agreement, except that such put rights shall be granted only if and
to the extent permitted by the Code (including Section 409A thereof); provided,
however, that the call rights contained in Section 6 of the Stockholders
Agreement shall not apply in the event of a termination resulting from
Disability or death.

7. Share Restrictions, etc. Except as expressly provided herein, the Grantee’s
rights hereunder and with respect to Shares received upon payment in accordance
with Section 5 herein are subject to the restrictions and other provisions
contained in the Stockholders Agreement.

8. Distributions, Redemptions, etc.

 

  (a) Upon the occurrence of an Adjustment Event, there shall be credited to the
Account an amount equal to the product of (i) the per-Share amount paid with
respect to Shares underlying the Stock Unit in connection with the Adjustment
Event, multiplied by (ii) the number of Shares of the class of stock affected by
the Adjustment Event that are included in each Unit immediately prior to the
Adjustment Event, multiplied by (iii) the number of Units underlying the
Grantee’s Stock Units pursuant to this Award.

 

  (b) If any other cash dividend or distribution is paid with respect to Shares
underlying the Stock Units, there shall be credited to the Account an amount
equal to the product of (i) the per-Share amount paid with respect to Shares
underlying the Stock Units, multiplied by (ii) the number of Shares of the
applicable class of stock that are included in each Unit, multiplied by
(iii) the number of Units underlying the Grantee’s Stock Units pursuant to this
Award.

 

  (c) The amount credited to the Account pursuant to this Section 8 with respect
to vested Stock Units is referred to as the “Bonus Value.” The amount credited
to the Account pursuant to this Section 8 with respect to unvested Stock Units
is referred to as the “Deferred Bonus Value.”

 

  (d) On the fifth business day after the end of each calendar quarter, the
Company shall pay to the Grantee in cash an amount equal to the Bonus Value
accrued by the Grantee for such quarter, subject to applicable tax withholding.
The Company shall pay to the Grantee the Deferred Bonus Value accrued in
connection with any unvested Stock Units on the fifth business day after the
date on which such unvested Stock Units vest, subject to applicable Tax
withholding.

 

  (e) In the case of a redemption or repurchase of Shares, the number of Shares
of the class of stock redeemed or repurchased that are subject to outstanding
Stock Units will be automatically reduced by an amount proportionate to the
percentage reduction in outstanding Shares of the affected class resulting from
the redemption or repurchase. The Grantee shall be entitled to receive any
information reasonably requested regarding the composition of a Unit, as
adjusted in accordance with this Section 8.

 

-4-



--------------------------------------------------------------------------------

9. Forfeiture. Upon delivery of Shares pursuant to the Stock Units, the Grantee
shall certify on a form acceptable to the Committee that the Grantee is in
compliance with the Restrictive Covenants and all other agreements between the
Grantee and the Company or any of its Affiliates. If the Company determines that
the Grantee is not in compliance with one or more of the Restrictive Covenants
or with the provisions of any agreement between the Grantee and the Company of
any of its Affiliates, and such non-compliance has not been authorized in
advance in a specific written waiver from the Company or the applicable party,
the Committee may cancel any unpaid Stock Units. The Company shall also have the
following (and only the following) additional remedies:

 

  (a) During the six months after any delivery of Shares pursuant to the Stock
Units, such delivery may be rescinded at the Company’s option if the Grantee
fails to comply in any material respect with the terms of the Restrictive
Covenants or of any other agreement with the Company or any of its Affiliates or
if the Grantee breaches any duty to the Company or any of its Affiliates. The
Company shall notify the Grantee in writing of any such rescission within one
year after such delivery. Within ten days after receiving such a notice from the
Company, the Grantee shall remit or deliver to the Company (i) the amount of any
gain realized upon the sale of any Shares, (ii) any consideration received upon
the exchange of any Shares (or to the extent that such consideration was not
received in the form of cash, the cash equivalent thereof valued at the time of
the exchange), and (iii) the number of Shares received in connection with the
rescinded delivery.

 

  (b) The Company shall have the right to offset, against any Shares and any
cash amounts due to the Grantee under or by reason of the Grantee’s holding the
Stock Units, any amounts to which the Company is entitled as a result of the
Grantee’s violation of the terms of the Restrictive Covenants or of any other
agreement with the Company or any of its Affiliates or the Grantee’s breach of
any duty to the Company or any of its Affiliates; provided, however, that no
offset shall accelerate or defer the distribution date of amounts payable under
this Agreement in violation of Section 409A of the Code, and any offset in
violation of Section 409A shall be null and void. Accordingly, the Grantee
acknowledges that (i) the Company may withhold delivery of Shares, (ii) the
Company may place the proceeds of any sale or other disposition of Shares in an
escrow account of the Company’s choosing pending resolution of any dispute with
the Company, and (iii) the Company has no liability for any attendant market
risk caused by any such withholding, or escrow, subject, however, to compliance
with the requirements of Section 409A of the Code.

The Grantee acknowledges and agrees that the calculation of damages from a
breach of any of the Restrictive Covenants or of any other agreement with the
Company or any of its Affiliates or of any duty to the Company or any of its
Affiliates would be difficult to calculate accurately and that the right to
offset or other remedy provided for herein is reasonable and not a penalty. The
Grantee further agrees not to challenge the reasonableness of such provisions
even where the Company rescinds, delays, withholds or escrows Shares or proceeds
or uses those Shares or proceeds as a setoff.

 

-5-



--------------------------------------------------------------------------------

10. Legends, etc. Shares issued upon the lapse of any restrictions on the Stock
Units shall bear such legends as may be required or provided for under the terms
of the Stockholders Agreement.

11. Transfer of Stock Units. The Stock Units may only be transferred by the laws
of descent and distribution, or to a legal representative in the event of the
Grantee’s incapacity.

12. Withholding. The payment of the Shares and other amounts in accordance with
this Agreement will give rise to compensation income which may be subject to
withholding. The Grantee expressly acknowledges and agrees that the Grantee’s
rights hereunder, including the right to be issued Shares in accordance with
Section 5 herein and cash paid in accordance with Section 8 hereof, are subject
to the Grantee promptly paying to the Companies in cash (or by such other means
as may be acceptable to the Administrator in its discretion) all Taxes required
to be withheld. The Grantee also authorizes the Companies and their subsidiaries
to withhold such amount from any amounts otherwise owed to the Grantee. The
Grantee may elect to satisfy any Tax withholding obligation with respect to the
payment of Shares by having Shares withheld up to an amount that does not exceed
the minimum applicable withholding Tax. In addition, the Companies may require
the Grantee to pay any taxes or other amounts required to be paid by the
Companies or any Affiliate with respect to the grant or vesting of the Stock
Units or the payment of the Shares. Any such taxes or amounts must be paid at
such time and in such form as determined by the Companies.

13. Grant Subject to Plan Provisions. This Award is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The Award and payment of the
Stock Units are subject to interpretations, regulations and determinations
concerning the Plan established from time to time by the Administrator in
accordance with the provisions of the Plan, including, but not limited to,
provisions pertaining to (i) the registration, qualification or listing of the
shares issued under the Plan, (ii) changes in capitalization and (iii) other
requirements of applicable law. The Administrator shall have the authority to
interpret and construe the Stock Units pursuant to the terms of the Plan, and
its decisions shall be conclusive as to any questions arising hereunder.

14. Effect on Employment. Neither the grant of the Stock Units, nor the issuance
of Shares or other payments in accordance with this Agreement, shall give the
Grantee any right to be retained in the employ of the Company, Lowerco or any of
their Affiliates, affect the right of the Company, Lowerco or any of their
Affiliates to discharge or discipline the Grantee at any time, or affect any
right of the Grantee to terminate his or her Employment at any time, subject to
applicable local law and the terms of any employment agreement.

15. Delay in Payments for Specified Employees. Notwithstanding anything in this
Agreement to the contrary, if the Grantee is a “specified employee” of a
publicly traded corporation under Section 409A of the Code at the time of
separation from service and if payment of any amount under this Agreement is
required to be delayed for a period of six months after the separation from
service pursuant to Section 409A of the Code, payment of such amount shall be
delayed as required by Section 409A of the Code, and the accumulated postponed
amount shall be paid in a lump sum payment within 10 days after the end of the
six-month period. If the Grantee dies during the postponement period prior to
the payment of

 

-6-



--------------------------------------------------------------------------------

postponed amount, the accumulated postponed amount shall be paid to the personal
representative of the Grantee’s estate within 60 days after the date of the
Grantee’s death.

16. Section 409A. It is intended that the Stock Units awarded hereunder shall
comply with the requirements of Section 409A of the Code (and any regulations
and guidelines issued thereunder), and this Agreement shall be interpreted on a
basis consistent with such intent. Each payment under this Agreement is
considered a separate payment for purposes of Section 409A of the Code. This
Agreement may be amended without the consent of the Grantee in any respect
deemed by the Committee to be necessary in order to preserve compliance with
Section 409A of the Code.

17. Nature of Grant; No Entitlement; No Claim for Compensation. Grantee, in
accepting the Stock Units, represents and acknowledges that Grantee’s
participation in the Plan is voluntary; that participation in the Plan is
discretionary and does not form any part of Grantee’s contract of employment, if
any, with the Company or any of its subsidiaries; and that Grantee has not been
induced to participate in the Plan by any expectation of employment or continued
employment with the Company or any of its subsidiaries. Grantee furthermore
understands and acknowledges that the grant of the Stock Units is discretionary
and a one-time occurrence, does not constitute any portion of Grantee’s regular
remuneration and is not intended to be taken into account in calculating
service-related benefits, and bears no guarantee or implication that any
additional grant will be made in the future. In consideration of the grant of
the Stock Units, no claim or entitlement to compensation or damages shall arise
from forfeiture of the Stock Units or diminution in value of the Stock Units or
any of the Shares issuable under the Stock Units from termination of Grantee’s
employment by the Company or his or her employer, as applicable (and for any
reason whatsoever and whether or not in breach of contract or local labor laws),
and Grantee irrevocably release his or her employer, the Company and its
subsidiaries, as applicable, from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing this Agreement, Grantee shall be
deemed to have irrevocably waived Grantee’s entitlement to pursue such claim.

18. Personal Data. Grantee understands and acknowledges that in order to perform
its obligations under the Plan, the Company and its subsidiaries may process
personal data and/or sensitive personal data relating to Grantee. Such data
includes but is not limited to the information provided in this Agreement and
any changes thereto, other personal and financial data relating to Grantee
(including, without limitation, Grantee’s address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title), and information about Grantee’s participation in the
Plan and the Shares acquired from time to time pursuant to the Plan. Grantee, in
accepting the Stock Units, gives his or her explicit and voluntary consent to
the Company and its subsidiaries to collect, use and process any such personal
data and/or sensitive personal data (in electronic or other form). Grantee also
hereby gives his or her explicit and voluntary consent to the Company and its
subsidiaries to transfer any such personal data and/or sensitive personal data
(in electronic or other form) outside the country in which Grantee works or is
employed. The legal persons for whom Grantee’s personal data are intended
include the Company and any of its subsidiaries, any outside plan administrator
or service provider selected by the Company or any of its subsidiaries from time
to time, and any other person that the Administrator may find in its
administration of the Plan to be appropriate;

 

-7-



--------------------------------------------------------------------------------

such recipients may be located in countries that have different data privacy
laws and protections than Grantee’s country. Grantee hereby acknowledges that he
or she has been informed of his or her right of access and correction to his or
her personal data by contacting his or her local human resources representative.
Grantee understands that the transfer of the information described herein is
important to the administration of the Plan and that failure to consent to the
transmission of such information may limit or prohibit his or her participation
in the Plan.

19. Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.

By acceptance of the Stock Units, the undersigned agrees hereby to become a
party to, and be bound by the terms of, the Stockholders Agreement as a
“Manager” as defined therein.

[SIGNATURE PAGE FOLLOWS]

 

-8-



--------------------------------------------------------------------------------

Executed as of the Date of Grant.

 

SunGard Capital Corp. and

SunGard Capital Corp. II

   

SUNGARD CAPITAL CORP.

SUNGARD CAPITAL CORP. II

      By:    

Grantee

I ACKNOWLEDGE THAT I HAVE RECEIVED A COPY OF THIS AGREEMENT AND CERTAIN RELATED
INFORMATION, AND THAT I HAVE READ AND UNDERSTOOD THESE DOCUMENTS. I ACCEPT AND
AGREE TO ALL OF THE PROVISIONS OF THIS AGREEMENT.

   «Name»

 

-9-



--------------------------------------------------------------------------------

Schedule A

Vesting Schedule

10% of the Stock Units shall vest on the first anniversary of the Date of Grant
(“Initial Vesting Date”); and

The remaining 90% of the Stock Units shall vest in equal monthly installments
over the 48 months following the Initial Vesting Date starting with the first
monthly anniversary of the Initial Vesting Date.



--------------------------------------------------------------------------------

Exhibit A

Restrictive Covenants

1. The Grantee will not render services for any organization or engage directly
or indirectly in any business which, in the judgment and sole determination of
the Chief Executive Officer of the Company or another senior officer designated
by the Committee, is or becomes competitive with the Company, or which
organization or business, or the rendering of services to such organization or
business, is or becomes otherwise prejudicial to or in conflict with the
interests of the Company. If the Grantee’s employment or other service with the
Company has terminated, the judgment of the Chief Executive Officer or other
designated officer will be based on the Grantee’s position and responsibilities
while employed by the Company, the Grantee’s post-employment responsibilities
and position with the other organization or business, the extent of past,
current and potential competition or conflict between the Company and the other
organization or business, the effect on the Company’s customers, suppliers,
employees and competitors of the Grantee’s assuming the post-employment position
and such other considerations as are deemed relevant given the applicable facts
and circumstances.

2. The Grantee will not disclose to anyone outside the Company, or use other
than in the Company’s business, any confidential or proprietary information or
material relating to the business of the Company, acquired by the Grantee either
during or after employment with the Company. The Grantee understands that the
Company’s proprietary and confidential information includes, by way of example:
(a) the identity of customers and prospects, their specific requirements, and
the names, addresses and telephone numbers of individual contacts; (b) prices,
renewal dates and other detailed terms of customer and supplier contracts and
proposals; (c) pricing policies, information about costs, profits and sales,
methods of delivering software and services, marketing and sales strategies, and
software and service development strategies; (d) source code, object code,
specifications, user manuals, technical manuals and other documentation for
software products; (e) screen designs, report designs and other designs,
concepts and visual expressions for software products; (f) employment and
payroll records; (g) forecasts, budgets, acquisition models and other non-public
financial information; and (h) expansion plans, business or development plans,
management policies, information about possible acquisitions or divestitures,
potential new products, markets or market extensions, and other business and
acquisition strategies and policies.

3. The Grantee will promptly communicate to the Company, in writing, all
marketing strategies, product ideas, software designs and concepts, software
enhancement and improvement ideas, and other ideas and inventions (collectively,
“works and ideas”) pertaining to the Company’s business, whether or not
patentable or copyrightable, that are made, written, developed, or conceived by
the Grantee, alone or with others, at any time (during or after business hours)
while the Grantee is employed by the Company or during the three months after
the Grantee’s employment terminates. The Grantee understands that all of those
works and ideas will be the Company’s exclusive property, and by accepting the
Stock Units the Grantee assigns and agrees to assign all the Grantee’s right,
title and interest in those works and ideas to the Company. The Grantee will
sign all documents which the Company deems necessary to confirm its ownership of
those works and ideas, and the Grantee will cooperate fully with the Company to
allow the Company to take full advantage of those works and ideas, including the
securing of patent and/or copyright protection and/or other similar rights in
the United States and in foreign countries.

4. The Grantee will not solicit or contact at any time, directly or through
others, for the purpose or with the effect of competing or interfering with or
harming any part of the Company’s business: (a) any customer or acquisition
target under contract with the Company at any time during the last two years of
the Grantee’s employment with the Company; (b) any prospective customer or
acquisition target that received or requested a proposal, offer or letter of
intent from the Company at any time during the last two years of the Grantee’s
employment with the Company; (c) any affiliate of any such customer or prospect;
(d) any of the individual contacts established by the Company or the Grantee or
others at the Company during the period of the Grantee’s employment with the
Company; or (e) any individual who is an employee or independent contractor of
the Company at the time of the solicitation or contact or who has been an
employee or independent contractor within three months before such solicitation
or contact.